







THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAW. SUCH SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER
IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT
OR THE ISSUER HAS RECEIVED AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER THE
ACT OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.




DOR BIOPHARMA, INC.




Warrant for the Purchase of Shares of
Common Stock


No.         [_____] Shares
Original Issue Date [ ], 2006




FOR VALUE RECEIVED, DOR BIOPHARMA, INC., a Delaware corporation (the "Company"),
hereby certifies that [____________________], is entitled to purchase from the
Company, at any time or from time to time commencing on the Original Issue Date
and expiring at 5:00 P.M., New York City time, on the third (3rd) anniversary of
the Original Issue Date (as such date may be changed pursuant to Section 2
hereof, the “Expiration Date”) ________ 1  fully paid and non-assessable shares
of Common Stock, par value $.001 per share, of the Company (the “Warrant
Shares”) for a per share exercise price of $0.45 (the “Per Share Warrant
Price”). The Per Share Warrant Price is subject to adjustment as hereinafter
provided. Capitalized terms used and not otherwise defined in this Warrant shall
have the meanings specified in Section 9, unless the context otherwise requires.


1. Exercise of Warrant.


(a) This Warrant may be exercised, in whole at any time or in part from time to
time, commencing on the Original Issue Date and expiring at 5:00 P.M., New York
City time, on the Expiration Date (with the Exercise Notice at the end of this
Warrant duly executed) at the address set forth in Section 10 hereof, together
with payment of the Per Share Warrant Price multiplied by the number of Warrant
Shares to which such exercise relates made by delivery to the Company of one or
more types of Permitted Consideration.


 
(b) If this Warrant is exercised in part, the Company will deliver to the Holder
within three Trading Days of the date such Holder delivers to the Company this
Warrant and an Exercise Notice, together with the payment of the aggregate Per
Share Warrant Price for such exercise, a new Warrant covering the Warrant Shares
that have not been exercised. By the expiration of the third Trading Day
following the Holder’s delivery of a Warrant, together with an Exercise Notice
and the payment of the aggregate Per Share Warrant Price for such exercise, the
Company will (i) issue a certificate or certificates in the name of the Holder
for the largest number of whole shares of the Common Stock to which the Holder
shall be entitled and, if this Warrant is exercised in whole, in lieu of any
fractional share of the Common Stock to which the Holder shall be entitled, pay
to the Holder cash in an amount equal to the fair value of such fractional share
(determined by reference to the closing sales price of the Common Stock on the
date of the Exercise Notice), and (ii) deliver the other securities and
properties receivable upon the exercise of this Warrant, or the proportionate
part thereof if this Warrant is exercised in part, pursuant to the provisions of
this Warrant.


(c) If the registration statement for the Warrant Shares is not declared
effective by the Commission by the first anniversary of the Closing Date, then
notwithstanding anything contained herein to the contrary, the Holder may, at
its election exercised in its sole discretion, exercise this Warrant in whole or
in part and, in lieu of making a cash payment of Permitted Consideration, elect
instead to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula:


Net Number = (A x B) - (A x C)
B
For purposes of the foregoing formula:


A=the total number of Warrant Shares with respect
to which this Warrant is then being exercised.


B=the average of the closing sales prices for the five
Trading Days immediately prior to (but not including)
the day that the Holder delivers the Exercise Notice at issue.


C=the Per Share Warrant Price.


(d) If, by the third Trading Day after the date that the Holder delivers an
Exercise Notice, together with the payment of the aggregate Per Share Warrant
Price for such exercise, the Company fails to deliver the required number of
Warrant Shares in the manner required pursuant to Section 1(b), then the Holder
will have the right to rescind such exercise.


(e) If, by the third Trading Day after the date that the Holder delivers an
Exercise Notice, together with the payment of the aggregate Per Share Warrant
Price for such exercise, the Company fails to deliver the required number of
Warrant Shares in the manner required pursuant to Section 1(b), and if after
such third Trading Day and prior to the receipt of such Warrant Shares, the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
which the Holder anticipated receiving upon such exercise (a "Buy-In"), then the
Company shall (1) pay in cash to the Holder the amount by which (x) the Holder's
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock at the time of the obligation giving rise to such purchase
obligation and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In.


(f) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant shall be limited to the extent necessary to insure that, following
such exercise, the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 4.999% of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. Each delivery
of an Exercise Notice will constitute a representation by the Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph. This provision shall not restrict the number
of shares of Common Stock that a Holder may receive or beneficially own in order
to determine the amount of securities or other consideration that such Holder
may receive in the event of a Fundamental Transaction as contemplated in Section
3. By written notice to the Company, the Holder may waive the provisions of this
Section but any such waiver will not be effective until the 61st day after such
notice is delivered to the Company.


(g) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
affiliates and any other persons whose beneficial ownership of Common Stock
would be aggregated with the Holder's for purposes of Section 13(d) of the
Exchange Act, does not exceed 9.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. Each delivery of an
Exercise Notice will constitute a representation by the Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph. This provision shall not restrict the number
of shares of Common Stock that a Holder may receive or beneficially own in order
to determine the amount of securities or other consideration that such Holder
may receive in the event of a Fundamental Transaction as contemplated in Section
3. This restriction may not be waived.


2. Company’s Option to Change Expiration Date.


Notwithstanding anything herein to the contrary, in the event that (i) the
volume weighted average share price per share of Common Stock is in excess of
$1.69 for twenty (20) consecutive Trading Days, (ii) the Warrant Shares are
either registered for resale pursuant to an effective registration statement
naming the Holder as a selling stockholder thereunder (and the prospectus
thereunder is available for use by the Holder as to all then available Warrant
Shares) or freely transferable without volume restrictions pursuant to Rule
144(k) promulgated under the Securities Act, as determined by counsel to the
Company pursuant to a written opinion letter addressed and in form and substance
reasonably acceptable to the Holder and the transfer agent for the Common Stock,
during the entire twenty (20) Trading Day period referenced in (i) above through
the expiration of the Call Date as set forth in the Company’s notice pursuant to
this Section (the “Call Condition Period”), and (iii) the Company shall have
complied in all material respects with its obligations under this Warrant and
under the Purchase Agreement and the Common Stock shall at all times be listed
on the AMEX, New York Stock Exchange, the Nasdaq National Market, the Nasdaq
Capital Market or the OTC Bulletin Board, then, subject to the conditions set
forth in this Section, the Company may, in its sole discretion, elect to change
the Expiration Date for the respective Warrant to 5:00 P.M., New York City time
on the date that is thirty (30) days after written notice thereof (a “Call
Notice”) is received by the Holder (the “Call Date”) at the address last shown
on the records of the Company for the Holder or given by the Holder to the
Company for the purpose of notice; provided, that the conditions to giving such
notice must be in effect at all times during the Call Condition Period or any
such notice shall be null and void. The Company and the Holder agree that, if
and to the extent Section 1(f) or (g) of this Warrant would restrict the ability
of the Holder to exercise this Warrant in the event of a delivery of a Call
Notice, then notwithstanding anything to the contrary set forth in the Call
Notice, the Call Notice shall be deemed automatically amended to apply only to
such portion of this Warrant as may be exercised by the Holder by the Call Date
in accordance with Section 1(f) and (g).  The Holder will promptly (and, in any
event, prior to the Call Date) notify the Company in writing following receipt
of a Call Notice if Section 1(f) or (g) would restrict its exercise of the
Warrant, specifying therein the number of Warrant Shares so restricted.


3. Certain Adjustments. The Per Share Warrant Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 3.


(a) If the Company, at any time while this Warrant is outstanding, (i) pays a
stock dividend on its Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock, (ii)
subdivides outstanding shares of Common Stock into a larger number of shares, or
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, then in each such case the Per Share Warrant Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.


(b) If, at any time while this Warrant is outstanding, (1) the Company effects
any merger or consolidation of the Company with or into another person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then thereafter this
Warrant shall represent the right to receive, upon exercise of this Warrant, the
same amount and kind of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of the
number of Warrant Shares then issuable upon exercise in full of this Warrant
(the "Alternate Consideration"). For purposes of any such exercise, the
determination of the Per Share Warrant Price shall be appropriately adjusted to
apply to such Alternate Consideration based on the amount of Alternate
Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Per Share Warrant
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. At the Holder's
option and request, any successor to the Company or surviving entity (and, if an
entity different from the successor or surviving entity, the entity whose
capital stock or assets the Holders of Common Stock are entitled to receive as a
result of such Fundamental Transaction) in such Fundamental Transaction shall,
either (1) issue to the Holder a new warrant substantially in the form of this
Warrant and consistent with the foregoing provisions and evidencing the Holder's
right to purchase the Alternate Consideration for the aggregate Per Share
Warrant Price upon exercise thereof, or (2) purchase the Warrant from the Holder
for a purchase price, payable in cash within five trading days after such
request (or, if later, on the effective date of the Fundamental Transaction),
equal to the Black Scholes value of the remaining unexercised portion of this
Warrant on the date of such request. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity (and, if an entity different from the
successor or surviving entity, the entity whose capital stock or assets the
Holders of Common Stock are entitled to receive as a result of such Fundamental
Transaction) to comply with the provisions of this paragraph (b) and insuring
that the Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.


(c) Except as set forth in Sections 3(d) and 3(e) hereof, if the Company at any
time while this Warrant is outstanding, shall offer, sell, grant any option to
purchase or offer, sell or grant any right to reprice its securities, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or any securities of the
Company which entitles the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock (“Common Stock Equivalent”), at an effective price per
share less than the then Per Share Warrant Price (such lower price, the “Base
Share Price” and such issuances collectively, a “Dilutive Issuance”), as
adjusted hereunder (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which is issued in
connection with such issuance, be entitled to receive shares of Common Stock at
an effective price per share which is less than the Per Share Warrant Price,
such issuance shall be deemed to have occurred for less than the Per Share
Warrant Price on such date of the Dilutive Issuance), then the Exercise Price
shall be reduced to equal the Base Share Price. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued. The Company
shall notify the Holder in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this
section, indicating therein the applicable issuance price, or of applicable
reset price, exchange price, conversion price and other pricing terms (such
notice the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not the Company provides a Dilutive Issuance Notice pursuant to this Section
3(c), upon the occurrence of any Dilutive Issuance, after the date of such
Dilutive Issuance the Holder is entitled to receive the Warrant Shares
exercisable for the Base Share Price per share regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise.


(d) The provisions of Section 3(c) hereof shall not apply (i) in connection with
any employee benefit plan which has been approved by the Board of Directors of
the Company, pursuant to which the Company’s securities may be issued to any
employee, officer, director or consultant for services provided to the Company
or any of its subsidiaries, or pursuant to the exercise of any securities of the
Company issued thereunder; (ii) pursuant to a bona fide firm commitment
underwritten public offering with a nationally recognized underwriter which
generates gross proceeds to the Company in excess of $15 million; (iii) upon
conversion of any options, warrants or other rights to acquire shares of Common
Stock that are outstanding on the day immediately preceding the First Closing,
provided, however, that the terms of such options, warrants or rights are not
amended, modified or changed on or after the First Closing; or (iv) in
connection with shares of Common Stock issued as consideration for the
acquisition of another company or business in which the shareholders of the
Company do not have a majority ownership interest, which acquisition has been
approved by the Board of Directors of the Company.


(e) The Holder’s rights under Section 3(c) hereof shall terminate on the earlier
to occur of (i) the one year anniversary of the Closing Date and (ii) the date
that the U.S. Food and Drug Administration approves the New Drug Application for
orBec®.


(f) All calculations under this Section 3 shall be made to the nearest cent or
the nearest 1/100th of a share, as applicable. The number of shares of Common
Stock outstanding at any given time shall not include shares owned or held by or
for the account of the Company.


(g) Upon the occurrence of each adjustment pursuant to this Section 3, the
Company at its expense will promptly compute such adjustment in accordance with
the terms of this Warrant and prepare a certificate setting forth such
adjustment, including a statement of the adjusted Per Share Warrant Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. The Company will promptly deliver a copy of each such
certificate to the Holder and to the Company's transfer agent.


4. Fully Paid Stock; Taxes.


The Company agrees that the shares of Common Stock represented by each and every
certificate for Warrant Shares delivered on the exercise of this Warrant shall
at the time of such delivery, be duly authorized, validly issued and
outstanding, fully paid and nonassessable, and not subject to preemptive rights
or rights of first refusal, and the Company will take all such actions as may be
necessary to assure that the par value or stated value, if any, per share of the
Common Stock is at all times equal to or less than the then Per Share Warrant
Price. The Company further covenants and agrees that it will pay, when due and
payable, any and all Federal and state stamp, original issue or similar taxes
which may be payable in respect of the issue of any Warrant Share or any
certificate thereof to the extent required because of the issuance by the
Company of such security.


5. Registration Under Securities Act .


(a) The Holder shall, with respect to the Warrant Shares, have the registration
rights set forth in the Registration Rights Agreement. By acceptance of this
Warrant, the Holder agrees to comply with the provisions of the Registration
Rights Agreement.


(b) Until the later of (i) such time as the Holder shall be eligible to resell
all of its Warrant Shares without volume restrictions pursuant to Rule 144(k)
promulgated under the Securities Act (assuming Holder is not an “affiliate” of
the Company, as defined in Rule 144), as evidenced by a legal opinion to such
effect delivered by the Company’s counsel and acceptable to each of the
Company’s transfer agent and the Holder, or (ii) the date on which all Warrant
Shares have been sold under a Registration Statement or pursuant to Rule 144
(“Rule 144”) as promulgated under the Securities Act, the Company shall use its
reasonable best efforts to file with the Securities and Exchange Commission all
current reports and the information as may be necessary to enable the Holder to
effect sales of the Warrant Shares in reliance upon Rule 144 promulgated under
the Securities Act.
 
6. Investment Intent; Restrictions on Transferability. 


(a) The Holder represents, by accepting this Warrant that it understands that
this Warrant and any securities obtainable upon exercise of this Warrant have
not been registered for sale under Federal or state securities laws and are
being offered and sold to the Holder pursuant to one or more exemptions from the
registration requirements of such securities laws. Certificates representing
Warrant Shares may, for so long as required in accordance with the Purchase
Agreement, bear the restrictive legend set forth on the first page hereof. The
Holder understands that the Holder must bear the economic risk of such Holder’s
investment in this Warrant and any Warrant Shares or other securities obtainable
upon exercise of this Warrant for an indefinite period of time, as this Warrant
and such Warrant shares or other securities have not been registered under
Federal or state securities laws and therefore cannot be sold unless
subsequently registered under such laws, or an exemption from such registration
is available.


(b) The Holder, by such Holder’s acceptance of this Warrant, represents to the
Company that such Holder is acquiring this Warrant and will acquire any Warrant
Shares or other securities obtainable upon exercise of this Warrant for such
Holder’s own account for investment and not with a view to, or for sale in
connection with, any distribution thereof in violation of the Securities Act.
The Holder agrees that this Warrant and any such Warrant Shares or other
securities will not be sold or otherwise transferred unless (i) a registration
statement with respect to such transfer is effective under the Securities Act or
(ii) such sale or transfer is made pursuant to one or more exemptions from the
Securities Act.


7. Loss, Theft, Destruction or Mutilation of Warrant.


Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and of indemnity reasonably
satisfactory to the Company, if lost, stolen or destroyed, and upon surrender
and cancellation of this Warrant, if mutilated, the Company shall execute and
deliver to the Holder, a new Warrant of like date, tenor and denomination.


8. Warrant Holder Not Stockholder.


This Warrant does not confer upon the Holder any right to vote or to consent to
or receive notice as a stockholder of the Company, as such, in respect of any
matters whatsoever, or any other rights or liabilities as a stockholder, prior
to the exercise hereof; this Warrant does, however, require certain notices to
Holders as set forth herein.


9. Definitions.


In addition to the terms defined elsewhere in this Warrant, the following terms
have the following meanings:


“Closing Date” shall have the meaning given such term in the Purchase Agreement.


  “Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company, for which the Warrant is exercisable and any securities into which such
common stock may hereafter be classified.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Holder” shall mean the holder of this Warrant and “Holders” shall mean the
holder of this Warrant and the holders of all other Warrants.


“Majority of the Holders” shall mean Holders of Warrants representing more than
fifty percent (50%) of the shares of Common Stock obtainable upon exercise of
the Warrants then outstanding.


“Permitted Consideration” shall mean (a) cash or other funds immediately
available to the Company or (b) Warrant Shares in the event of a net exercise in
accordance with the terms hereof.


“Purchase Agreement” shall mean that certain Securities Purchase Agreement,
dated as of April 6, 2006 by and among the Company and the investors named
therein, pursuant to which, among other things, the initial Holder purchased
this Warrant.


“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of April 6, 2006, by and among the Company and the Investors
party thereto.


“Securities Act” means the Securities Act of 1933, as amended.


“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market, a day on which the Common Stock is traded in the
over the counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over the counter market as reported by the National
Quotation Bureau Incorporated (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof,
then Trading Day shall mean a Business Day.


“Warrants” shall mean this Warrant, all similar Warrants issued on the date
hereof and all warrants hereafter issued in exchange or substitution for this
Warrant or such similar Warrants.


10. Communication.


All notices and communications hereunder shall be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, via a national recognized overnight mail delivery service, or by
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission), if to the Company, to:


If to the Company:


DOR BioPharma Inc.
1691 Michigan Ave.
Suite 435
Miami, Florida 33139
Attn: President
Fax:  (305) 534-3383


With a copy to (except in the case of Exercise Notices, Assignments and Partial
Assignments):


Edwards Angell Palmer & Dodge LLP
350 E. Las Olas Boulevard
Suite 1150
Fort Lauderdale, Florida 33301-4215
Attn: Leslie J. Croland, P.A.
Fax: (904) 727-2601


If to the Holder of this Warrant, to such Holder at the address listed on the
records of the Company.


11. Reservation of Warrant Shares; Listing.


The Company shall at all times prior to the Expiration Date (a) have authorized
and in reserve, and shall keep available, solely for issuance and delivery upon
the exercise of this Warrant, the shares of the Common Stock and other
securities and properties as from time to time shall be receivable upon the
exercise of this Warrant, free and clear of all restrictions on sale or
transfer, other than under Federal or state securities laws, and free and clear
of all preemptive rights and rights of first refusal; and (b) use its reasonable
best efforts to keep the Warrant Shares authorized for listing on any national
securities exchange, the Nasdaq National Market, the Nasdaq Capital Market or
the OTC Bulletin Board.


12. Headings; Severability.


The headings of this Warrant have been inserted as a matter of convenience and
shall not affect the construction hereof. In case any one or more of the
provisions of this Warrant shall be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Warrant shall not in any way be affected or impaired thereby and the parties
will attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.


13. Applicable Law.


This Warrant shall be governed by and construed in accordance with the law of
the State of New York without giving effect to the principles of conflicts of
law thereof.


14. Specific Performance. The Company agrees that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Company in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms maybe specifically enforced by a decree for the
specific performance of any obligation contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.


15. Amendment, Waiver, etc. 


Except as expressly provided herein, neither this Warrant nor any term hereof
may be amended, waived, discharged or terminated other than by a written
instrument signed by the party against whom enforcement of any such amendment,
waiver, discharge or termination is sought.
[Signature Page Follows]

- -PMB_296938_5.DOC/DUGARTE
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly signed by its
President and its corporate seal to be hereunto affixed and attested by its
Secretary as of the Original Issue Date first above referenced.


DOR BIOPHARMA, INC.






By: _________________________ 
Name:  _________________________
Title:  _________________________


ATTEST:




_____________________________
Secretary
[Corporate Seal]

- -PMB_296938_5.DOC/DUGARTE
 
 

--------------------------------------------------------------------------------

 



ASSIGNMENT


FOR VALUE RECEIVED _______________ hereby sells, assigns and transfers unto
____________________ the foregoing Warrant and all rights evidenced thereby, and
does irrevocably constitute and appoint _____________________, attorney, to
transfer said Warrant on the books of DOR Biopharma, Inc.


Dated:_______________   Signature:____________________


Address:______________________


PARTIAL ASSIGNMENT


FOR VALUE RECEIVED _______________ hereby assigns and transfers unto
____________________ the right to purchase _______ shares of the Common Stock,
par value $.001 per share, of DOR BioPharma, Inc. covered by the foregoing
Warrant, and a proportionate part of said Warrant and the rights evidenced
thereby, and does irrevocably constitute and appoint ____________________,
attorney, to transfer that part of said Warrant on the books of DOR BioPharma,
Inc.


Dated:_______________   Signature:____________________


Address:______________________

- -PMB_296938_5.DOC/DUGARTE
 
 

--------------------------------------------------------------------------------

 

EXERCISE NOTICE
 


The undersigned hereby elects to purchase _____________ shares of Common Stock
of DOR BioPharma, Inc. pursuant to the attached Warrant, and, if such Holder is
not utilizing the cashless (or net) exercise provisions set forth in the
Warrant, encloses herewith (if the undersigned shall not be utilizing the net
exercise provisions of the Warrant) $________ in cash, certified or official
bank check or checks or other immediately available funds, which sum represents
the aggregate Per Share Warrant Price for the number of shares of Common Stock
to which this Exercise Notice relates, together with any applicable taxes
payable by the undersigned pursuant to the Warrant.


By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that in giving effect to the exercise evidenced hereby the Holder
will not beneficially own in excess of the number of shares of Common Stock
(determined in accordance with Section 13(d) of the Securities Exchange Act of
1934) permitted to be owned under Section 1(g) or 1(g) (as applicable) of this
Warrant to which this notice relates.


By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that it is an "accredited investor" as defined in Rule 501(a)
under the Securities Act of 1933.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
 
PLEASE INSERT SOCIAL SECURITY OR
 
 
TAX IDENTIFICATION NUMBER
 
(Please print name and address)







--------------------------------------------------------------------------------

1 100% of the Share number being purchased by the Investor pursuant to the
Purchase Agreement.